
	

114 HR 3173 IH: Sportsmen’s Conservation and Outdoor Recreation Enhancement Act
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3173
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Walz (for himself, Mr. Wittman, Mr. Gene Green of Texas, Mr. Duncan of South Carolina, Mr. Thompson of Mississippi, Mr. Thompson of California, and Mr. Kind) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To promote conservation for the purpose of enhancing hunting, fishing and other outdoor
			 recreational opportunities.
	
	
 1.Short titleThis Act may be cited as the Sportsmen’s Conservation and Outdoor Recreation Enhancement Act. 2.Sense of Congress regarding national fish habitat initiativeIt is the sense of Congress that—
 (1)the mission of the National Fish Habitat Initiative is to protect, restore, and enhance the Nation’s fish populations through partnerships that foster fish habitat conservation and improve the quality of life for the American people;
 (2)the national network of Fish Habitat Partnerships established under the National Fish Habitat Initiative—
 (A)promotes intact and healthy fish habitats; (B)encourages community-based projects with a goal of ensuring a broad diversity of fish and fish populations; and
 (C)supports the economic significance of fish habitat resources and the recreational, subsistence, and commercial fishing linked to these resources in the United States; and
 (3)the enactment by Congress of implementing legislation for the National Fish Habitat Initiative would ensure continued Federal support for the ongoing activities of the National Fish Habitat Partnerships.
 3.Federal Land Transaction Facilitation Act reauthorizationThe Federal Land Transaction Facilitation Act is amended— (1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other;
 (2)in section 203(2) in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is; (3)in section 205 (43 U.S.C. 2304)—
 (A)in subsection (a), by striking section 206 and all that follows through the period and inserting the following:  section 206—(1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization of 2015, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and
 (3)to maintain the database referred to in paragraph (2).; and (B)in subsection (d), by striking 11 and inserting 22;
 (4)in section 206(c)(2) (43 U.S.C. 2305(c)(2)), by adding at the end the following:  (E)Any funds made available under subparagraph (D) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;
 (5)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— (A)by inserting after subparagraph (A) the following:
					
 (B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and
 (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E); (6)in section 206(f) (43 U.S.C. 2305(f)), by amending paragraph (2) to read as follows:
				
 (2)any remaining balance in the account shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).; and
 (7)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. 4.North American Wetlands Conservation Act reauthorizationSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $50,000,000 for each of fiscal years 2016 through 2020..
		5.National Fish and Wildlife Foundation Establishment Act reauthorization
			(a)Board of directors of the Foundation
 (1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)— (i)by striking paragraph (2) and inserting the following:
							
 (2)In generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.; and
 (ii)by striking paragraph (3) and inserting the following:  (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.; and
 (B)in subsection (g)(2)— (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
							
 (A)In generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
							
 (B)Executive DirectorThe Foundation shall have an Executive Director who shall be— (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation.. (2)Conforming amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
 (b)Rights and obligations of the FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)— (A)by striking (c) Powers.—To carry out its purposes under and inserting the following:
						
							(c)Powers
 (1)In generalTo carry out the purposes described in; (B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;
 (C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D); (E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking ; and and inserting a semicolon;
 (F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:  (K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (L)to do acts necessary to carry out the purposes of the Foundation.; and (G)by striking the undesignated matter at the end and inserting the following:
						
							(2)Treatment of real property
 (A)In generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
 (B)Encumbered real propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (3)Savings clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.; 
 (2)by striking subsections (f) and (g); and (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
 (c)Authorization of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2016 through 2020—
 (A)$15,000,000 to the Secretary of the Interior; (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.; (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:  (1)Amounts from Federal agencies (A)In generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities may provide Federal funds to the Foundation, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
 (C)Management feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)— (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:  (3)Administration of amounts (A)In generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and 
 (3)by adding at the end the following:  (d)Use of gifts, devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
 (d)Limitation on authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
 6.Neotropical Migratory Bird Conservation Act reauthorizationThe Neotropical Migratory Bird Conservation Act is amended— (1)in section 9(c)(2) (16 U.S.C. 6108(c)(2)), by striking 3 and inserting 4; and
 (2)by amending section 10 (16 U.S.C. 6109) to read as follows:  10.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2016 through 2020.
 (b)Use of fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
 7.Partners for Fish and Wildlife Program Act reauthorizationSection 5 of the Partners for Fish and Wildlife Act (16 U.S.C. 3774) is amended by striking 2011 and inserting 2020. 8.Making public lands public (a)Availability of fundsSection 200303 of title 54, United States Code, is amended to read as follows:
				
 200303.Availability of funds for certain projectsNotwithstanding any other provision of this Act, the Secretary and the Secretary of Agriculture shall ensure that, of the amounts appropriated for the fund for each fiscal year, not less than the greater of 1.5 percent of the amounts or $10,000,000 shall be made available for projects that secure public access to Federal land for hunting, fishing, and other recreational purposes through easements, rights-of-way, or fee title acquisitions from willing sellers..
			(b)Conforming amendments
 (1)Availability of depositsSection 200302(c)(3) of title 54, United States Code, is amended by striking Notwithstanding section 200303 of this title, money and inserting Money. (2)Contracts for acquisition of land and waterSection 200308 of title 54, United States Code, is amended in the first sentence, by striking by section 200303 of this title.
 (3)Contracts for options to acquire land and water in SystemSection 200309 of title 54, United States Code, is amended in the third sentence by striking by section 200303 of this title.  